UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TESSA KNOX, et al.,                                            :

                                                             :      ORDER
                          Plaintiffs,                               17 Civ. 772 (GWG)
                                                             :
        -v.-
                                                             :
JOHN VARVATOS ENTERPRISES, INC.,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         The Court directs the parties to submit a proposed judgment by March 23, 2020, that accords with
the jury’s verdict and any rulings by the Court made as to that verdict. If the parties cannot agree, they
may submit separate proposed judgments.

        The Court notes that it did not understand plaintiffs’ statement in Docket # 357 that the judgment
should be made “subject to” an incentive fee award and a special attorney’s fee award. The Court
assumes the requests for such awards do not affect the contents of the judgment and that such requests
would be made, if at all, after judgment was entered.



        SO ORDERED.

Dated: March 19, 2020
       New York, New York

                                                                        /s/
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
